Citation Nr: 0107324	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-36 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to exposure to herbicides in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1972.  He served in Vietnam from June 29, 1970 
through June 28, 1971.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to service 
connection for porphyria cutanea tarda.

This case has twice previously come before the Board on 
appeal.  

In September 1998, the Board remanded this case in order to 
provide the veteran with the opportunity to appear at a 
personal hearing before a traveling member of the Board.  The 
Board noted that the veteran had failed to report for a 
hearing scheduled in September 1998, but concluded that the 
record was unclear as to whether the veteran had been advised 
of the date and time of his personal hearing.  Thereafter, 
the RO issued a letter to the veteran advising him of the 
date and time of his rescheduled personal hearing.  In 
December 1998, the veteran failed to report for that hearing.  
The claims folder was subsequently returned to the Board.

In August 1999, the Board remanded the veteran's claim of 
entitlement to service connection for porphyria cutanea tarda 
for additional evidentiary development.  In October 2000, the 
RO issued a Supplemental Statement of the Case in which it 
continued to deny the veteran's claim of entitlement to 
service connection for porphyria cutanea tarda.  Thereafter, 
the claims folder was returned to the Board.

The Board notes in passing that in its August 1999 decision, 
it determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for the residuals of a head injury, to include 
gran mal seizures, and entitlement to service connection for 
post-traumatic stress disorder.  Thus, those matters have 
been resolved and are no longer before the Board on appeal.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's porphyria cutanea tarda was 
not manifested during service or to a compensable degree 
within one year of discharge from service, nor is it 
otherwise etiologically related to service.


CONCLUSION OF LAW

The veteran's porphyria cutanea tarda was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
porphyria cutanea tarda.  He essentially contends that his 
claimed skin disorder developed as a result of exposure to 
herbicides during service.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
case; describe the factual background of this case; and then 
proceed to analyze the appellant's claims and render a 
decision.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2000).  The diseases listed at 38 C.F.R. 
§ 3.309(e) (2000) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Failure to report for scheduled VA examination

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655 
(2000).

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A)

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for a skin condition.  In a report of 
medical examination completed at separation in August 1972, 
an examiner noted "normal" for the veteran's skin.  In an 
accompanying report of medical history, the veteran indicated 
that he had no history of any skin diseases.

VA treatment records dated between June 1983 and October 1986 
are negative for any complaints or treatment for a skin 
condition.  A clinical note dated in November 1986 shows that 
the veteran was treated for a rash on both hands.  The VA 
examiner described the rash as areas of focal 
hyperpigmentation on both hands.

In October 1990, the veteran submitted a Substantive Appeal 
(VA Form 9) in regard to a claim of entitlement to service 
connection for post-traumatic stress disorder.  The veteran 
used the term "Agent Orange", but did not elaborate on this 
statement and did not claim any specific disability as being 
related to exposure to Agent Orange in service.

In April 1993, the veteran submitted a medical report from 
Kennedy Dermatology and Laser Center, which he requested that 
the RO consider in regard to his claim for Agent Orange 
exposure.  The medical report, which is dated in August 1991, 
indicated a diagnosis of porphyria cutanea tarda.

In the April 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda.  Although the RO acknowledged that 
porphyria cutanea tarda was one of the disorders granted 
presumptive service connection under 38 C.F.R. § 3.309(e) on 
the basis of exposure to Agent Orange, the RO determined that 
presumptive service connection was not warranted because the 
evidence did not show that the claimed skin disorder had 
manifested within one year of the date of the veteran's last 
exposure to herbicides.  The RO further concluded that the 
medical evidence of record did not provide any other basis 
for granting service connection for porphyria cutanea tarda.  

The veteran subsequently perfected a timely appeal regarding 
the April 1994 rating decision.  In a Substantive Appeal (VA 
Form 9) submitted in January 1995, the veteran asserted that 
his skin condition was directly related to his service in 
Vietnam.

A medical reported dated in March 1996 from Winder-Turk-Jones 
Dermatology shows that the veteran was treated for 
"symptomatic phorphyria cutanea tarda vs. porphyria 
variegata."

In May 1996, the veteran submitted a letter showing that he 
had been found eligible for disability payments by the Agent 
Orange Payment Program.  

In a SSOC issued in March 1999, the RO continued to deny the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda.  The RO determined that the medical 
evidence of record did not show that this condition occurred 
during the veteran's military service, or that it was either 
aggravated or caused by his military service.

As noted above, the Board remanded the veteran's claim of 
entitlement to service connection for porphyria cutanea tarda 
in August 1999 for additional evidentiary development.  
Specifically, the Board instructed the RO to obtain records 
from all health care providers who have treated the veteran 
for his claimed skin disorder, to include the Kennedy 
Dermatology and Laser Center and from Winder-Turk-Jones 
Dermatology.  The Board further instructed the RO to provide 
the veteran with an examination by a VA specialist in 
dermatology.  In addition, the Board also instructed the RO 
to obtain all records pertaining to the veteran's 
participation in the Agent Orange Payment Program.

In compliance with the Board's remand instructions, the RO 
issued a letter in September 1999 requesting that the veteran 
provide the names and addresses of all health care providers 
who have treated him for his claimed skin disorder.  The RO 
requested that the veteran complete an authorization form for 
each provider, to include specific authorizations for the 
Kennedy Dermatology and Laser Center and for Winder-Turk-
Jones Dermatology.  The veteran did not respond to this 
request.

In November 1999, the RO issued a request to the appropriate 
authority for all records pertaining to the veteran's 
participation in the Agent Orange Payment Program.  In a 
response letter dated in March 2000, the RO was advised that 
the veteran would have to provide a signed statement 
authorizing the release of these records.  

The record reflects that in April 2000, the veteran failed to 
report for a scheduled VA examination.

In a statement submitted in June 2000, the veteran's 
accredited representative reported that the veteran had 
obtained a new address.  Thereafter, the RO issued a letter 
to the veteran requesting that he submit a signed statement 
authorizing the release of records pertaining to his 
participation in the Agent Orange Payment Program.  This 
letter was dated July 3, 2000, and was sent to the veteran's 
old mailing address.

In September 2000, the RO scheduled the veteran for another 
VA examination.  The record reflects that the veteran again 
failed to report for the scheduled VA examination.

In a SSOC dated in October 2000, the RO continued to deny the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda.  In reaching this conclusion, the RO 
noted that the veteran had failed to report for a scheduled 
VA examination, and that evidence expected from this 
examination that might have been material to the outcome of 
his claim could not be considered.  In the SSOC, the RO set 
forth the provisions of 38 C.F.R. § 3.655 (2000) regarding a 
claimant's failure to report for a VA examination.  
Thereafter, the claims folder was returned to the Board.

Analysis

Preliminary matters - duty to notify; duty to assist; 
standard of proof

As discussed above, VA has a duty to notify a claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) [to be codified as 
amended at 38 U.S.C. § 5103].  The factual background section 
above makes it clear that the veteran has been advised on 
numerous occasions of the type of evidence that would best 
serve to support his claim for benefits, including in a 
September 1999 letter from the RO and in the March 1999 SSOC.  
Thus, the Board finds that VA has satisfied its duty to 
advise the veteran of the type of information and evidence 
needed to substantiate his claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  This case was 
remanded by the Board on two prior occasions, in September 
1998 and August 1999.  The Board believes that its 
instructions have been complied with by the RO to the extent 
possible under the circumstances.  Cf. Stegall v. West, 11 
Vet. App. 268, 271 (1998). 

The Board notes that the veteran has provided the names of 
several health care facilities that have treated him for his 
claimed skin disorder.  Based on a review of the claims 
folder, it is apparent that not all of these records have 
been obtained and associated with the claims folder.  
However, the record reflects that in September 1999, the RO 
issued a letter to the veteran's last known address of record 
requesting that he either submit the records in question or 
that he provide authorization forms so the RO could obtain 
these records on his behalf.  The veteran did not respond to 
that request.

The veteran failed to report for two scheduled VA 
examinations in April 2000 and September 2000.  Although the 
Board is cognizant that the veteran reported a change of 
address in June 2000, which was shortly after his first 
scheduled examination, the record reflects that the veteran 
was provided with a second opportunity to appear for a VA 
examination in September 2000, which was apparently scheduled 
specifically for the purpose of ensuring that notice of the 
examination was sent to the veteran's last known address of 
record.  However, the veteran also failed to report for his 
second scheduled VA examination.

In short, the record reflects that the veteran failed to 
respond to the RO's September 1999 letter either by 
submitting the requested records or by submitting the signed 
authorization forms; and that the veteran also failed to 
report for two scheduled VA examinations in April 2000 and 
September 2000.  Because the RO has attempted to obtain all 
relevant records and to provide the veteran with a medical 
examination, the Board believes that the provisions of the 
VCAA have been complied with to the extent possible by the 
RO.  Furthermore, because veteran has failed to comply with 
the RO's attempts to obtain evidence to substantiate his 
claims, the Board finds that any additional efforts to secure 
these records or to obtain a VA examination would only 
service to impose unnecessary burdens on VA and would be both 
futile and time-consuming.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

Accordingly, the Board finds that all relevant evidence which 
is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the appellant.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[to be codified at 38 U.S.C. § 5103A].

The Board notes that 38 C.F.R. § 3.655 (2000) specifically 
addresses the consequences of a veteran's failure to attend a 
scheduled medical examination.  That regulation provides that 
when a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.  In this case, neither the veteran nor his 
accredited representative have provided any explanation as to 
why he failed to report for the scheduled VA examination.  
Accordingly, the Board will proceed to evaluate the veteran's 
claim based upon the evidence already of record.

The Board acknowledges that in the August 1999 remand, it 
instructed the RO to obtain records pertaining to the 
veteran's participation in the Agent Orange Payment Program.  
The RO attempted to obtain such records, only to be informed 
that the veteran's consent was required.  The RO specifically 
requested authorization from the veteran to obtain these 
records in July 2000, but the veteran did not respond.  

There appears to be some question as to whether the request 
for authorization was  sent to the veteran's correct address.  
In any event, however, the necessity of obtaining such 
records is rendered moot by decisions of the United States 
Court of Appeals for Veterans Claims.

The Court has had the opportunity to address the relevance of 
a claimant's participation in the Agent Orange Payment 
Program on several occasions.  In Brock v. Brown, 10 Vet. 
App. 155 (1997), the Court held that receiving payments under 
this program is not determinative of a veterans' claim for VA 
benefits, as the "Agent Orange Payment Program had different 
criteria for payment, and was established by court settlement 
of a class-action, product-liability suit brought by Vietnam 
veterans against manufacturers of Agent Orange." [The court 
cited  In re Agent Orange Product Liability Litigation, 597 
F. Supp. 740 (E.D.N.Y. 1984), aff'd, 818 F.2d 145 (2d Cir. 
1987)].  More recently, in Winsett v. West, 11 Vet. App. 420, 
422 (1998), the Court affirmed that enrollment in the Program 
is not probative as to the question of whether a veteran has 
an Agent-Orange-related disability, because no relationship 
is required between the veteran's disability and exposure to 
Agent Orange in service in order to be eligible to receive 
benefits under this program.

In light of the Court's holdings in Brock and Winsett, 
records pertaining to the veteran's participation in the 
Agent Orange Payment Program are not relevant to his service 
connection claim.  For this reason, the Board believes that 
an additional remand in order to obtain these records is not 
necessary and would constitute a useless expenditure of 
scarce resources.  

This case is unlike Stegall, supra.  In Stegall, evidence 
which was not obtained pursuant to a Board remand was crucial 
to a determination of that case, because the evidence which 
was of record was inadequate.  Stegall, 11 Vet. App. at 270-
1.  In this case, based on the Court decisions discussed 
above, any evidence concerning the veteran's participation in 
the Agent Orange Payment Program would be irrelevant to the 
claim presented here.  Accordingly, any error on the part of 
the RO in not obtaining such evidence is harmless.  Id. at 
271. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

In the interest of clarity, the Board will divide its 
discussion into two parts: presumptive service connection 
under 38 C.F.R. § 3.309(a) and (e); and direct service 
connection pursuant to the Court's holding in Combee.


i. Presumptive service connection under 38 C.F.R. § 3.309(a) 
and (e)

The Board notes that porphyria cutanea tarda is included 
among the diseases for which presumptive service connection 
is warranted based upon exposure to herbicides under the 
provisions of 38 C.F.R. § 3.309(e).  However, in order to 
warrant presumptive service connection based upon exposure to 
herbicides under 38 C.F.R. § 3.309(e), this disease must have 
manifested to a compensable degree within one year from the 
date of the veteran's last exposure to herbicides in service.

In this case, there is no competent medical evidence showing 
that the veteran's porphyria cutanea tarda manifested to a 
compensable degree for many years after the veteran left 
Vietnam.  The first diagnosis of porphyria cutanea tarda does 
not appear in the record until August 1991, which is 
approximately twenty years following his departure from 
Vietnam.  Although there is evidence showing that the veteran 
was treated for a skin rash as early as November 1986, this 
treatment did not occur until approximately fifteen years 
after the veteran's departure from Vietnam.  

Based on the medical evidence of record, therefore, the Board 
finds that there is no competent medical evidence showing 
that the veteran's porphyria cutanea tarda manifested to a 
compensable degree within one year after the last date on 
which he was exposed to a herbicide agent during his service.  
Accordingly, the Board finds that the presumptive provisions 
of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for 
application in this case.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).  Accordingly, the Board will proceed to evaluate 
the veteran's claim under the regulations governing direct 
service connection.

ii. Direct service connection

The Board has reviewed the evidence of record.  See 38 
U.S.C.A. § 7104(a).  For the reasons and bases set forth 
below, the Board believes that the preponderance of competent 
and probative evidence of record is against finding that the 
veteran's porphyria cutanea tarda was incurred during 
service.

The veteran essentially contends that his porphyria cutanea 
tarda developed as a result of exposure to herbicides during 
service.  While the Board acknowledges for the purposes of 
this opinion that the veteran has a currently diagnosed skin 
disorder, which has been diagnosed as porphyria cutanea 
tarda, the Board has not identified any competent medical 
evidence in the record that supports the veteran's assertion 
that his claimed skin disorder is the result of exposure to 
herbicides in service.  

The Board's August 1999 remand was intended, in part, to 
provide the veteran with the opportunity to obtain such a 
medical nexus opinion.  See paragraph 3 on page 19 of the 
remand, which specifically called for such an opinion.  As 
discussed in detail above, the veteran did not report for VA 
examinations which were specifically scheduled for that 
purpose.  VA's statutory duty to assist has thus been 
fulfilled.  Also as discussed above, 38 C.F.R. § 3.655 
mandates that this case be decided on the evidence of record. 

Although the veteran may believe that there a relationship 
between his currently diagnosed porphyria cutanea tarda and 
his exposure to herbicides in service, it is now well 
established that as a layperson, his opinion is of no 
probative value in  regard to medical matters such as 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In short, the Board finds that the preponderance of competent 
and probative evidence of record is against the veteran's 
claim of entitlement to service connection for porphyria 
cutanea tarda.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to exposure to herbicides, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

